United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51300
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUVENILE MALE (2),

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-03-CR-1581-2-DB
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Juvenile Male (2) ("JM") appeals following his guilty plea

conviction for bringing and attempting to bring to the United

States aliens at a place other than a designated port of entry,

said offense resulting in the death of a person, in violation of

8 U.S.C. § 1324(a)(1)(A)(i) and (a)(II)(B)(iv).   JM challenges

the certification filed by the Government to proceed in federal

court pursuant to the Juvenile Justice and Delinquency Prevention

Act, 18 U.S.C. § 5032.   We review the certification under 18


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-51300
                                  -2-

U.S.C. § 5032 de novo.     United States v. Sealed Juvenile 1, 225

F.3d 507, 508 (5th Cir. 2000).

     JM argues that the Government's first certification filed on

August 19, 2003, was invalid because it was signed by Assistant

United States Attorney Mark Lane rather than by United States

Attorney Johnny Sutton.    He argues that the Government's second

certification filed on October 9, 2003, which was signed by

United States Attorney Sutton, was untimely.    He also argues that

both certifications failed to certify that his home state of

Chihuahua, Mexico, lacked or refused to assume jurisdiction over

him and that the record contains no evidence that the State of

Texas refused to assume such jurisdiction.

     We hold that the 18 U.S.C. § 5032 certification was valid

because the Government filed the certification signed by the

United States Attorney before JM's arraignment on October 9,

2003.    See United States v. Cuomo, 525 F.2d 1285, 1290 (5th Cir.

1976).    We find no merit to JM's argument that the term "State"

in 18 U.S.C. § 5032 includes states in foreign countries or his

argument that there was no evidence of the State of Texas's

refusal of jurisdiction.

     JM argues that the district court failed to apply a minor or

minimal role adjustment when calculating the sentencing guideline

range.    JM fails to show that his participation with another

juvenile as a guide for the illegal aliens was at best peripheral

to the advancement of the illegal activity.     See United States v.
                            No. 03-51300
                                 -3-

Tremelling, 43 F.3d 148, 153 (5th Cir. 1995).   Because a

similarly situated adult participating in the offense would not

be entitled to a role adjustment, there was no error in the

calculation of JM's advisory guideline range.   See U.S.S.G.

§ 1B1.12.

     Finally, JM argues that the district court erroneously

applied an eight-level enhancement under U.S.S.G.

§ 2L1.1(b)(6)(4) due to the death of Luciano Leite Queiroz in the

tunnel as the aliens attempted to enter the United States.     He

contends that Queiroz was one of the alien smugglers and that the

enhancement should apply only when a death is caused to an alien

being transported.   We need not decide whether the enhancement

only applies for the death of an alien being transported because

the district court could conclude from the record, including the

testimony of two of the other aliens, that Queiroz was not a

smuggler.   Thus, the district court did not clearly err in

applying the enhancement.   See United States v. Chavarria, 377

F.3d 475, 478 (5th Cir. 2004)(factual finding is not clearly

erroneous if it is plausible in light of the complete record).

     AFFIRMED.